Citation Nr: 0738307	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to May 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection has been previously denied by the RO for 
earlier claims of entitlement to service connection for 
hypertension (rating decision of March 1999), PTSD (rating 
decision of July 2001), and hepatitis C (rating decision of 
October 2001).  Here, the veteran is attempting to reopen 
each of these claims.  

A veteran attempting to reopen a previously adjudicated claim 
must be notified of the elements of his claim and of the 
definition of "new and material evidence."  Notice must be 
given of precisely what evidence would be necessary to reopen 
a claim, depending upon the basis of any previous denial of 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Here, the veteran received notice regarding his claims for 
PTSD and hepatitis C in March 2004.  In May 2004, the veteran 
received notice regarding the claim for hypertension.  
Neither of these notices explained why the veteran's claims 
were previously denied or precisely what evidence the veteran 
needs to submit to reopen the claims.  The veteran may not 
fully understand the evidentiary requirements for reopening a 
claim, as he has submitted no new evidence on any of the 
claims he is attempting to reopen.  He should be afforded 
complete notice and a chance to submit evidence.

The veteran's service medical records show he was seen 
several times during service for respiratory complaints.  His 
VA treatment records show that he is prescribed Albuterol for 
wheezing.  A VA examination must be conducted to determine 
whether the wheezing is attributable to asthma or another 
bronchial disorder and whether any such disorder is related 
to service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (VA must provide a medical examination when it is 
necessary to decide the claim).

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims Assistance 
Act of 2000 (VCAA) notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the veteran, 
including a description of the provisions 
of the VCAA, notice of the evidence 
required to substantiate the claims, and 
notice of the veteran's responsibilities 
and VA's responsibilities in developing 
the evidence, including what evidence the 
veteran is responsible to obtain and what 
evidence VA will obtain, and a request 
that the veteran provide any evidence in 
his possession that pertains to the claims 
in accordance with 38 C.F.R. § 
3.159(b)(1). 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002 & Supp. 2006).  

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the veteran of the evidence and 
information that is necessary to reopen 
his claims for service connection for 
PTSD, hypertension, and hepatitis C claim 
on appeal as well as the evidence and 
information that is necessary to establish 
entitlement to the underlying claim for 
the benefits sought.  She should also be 
told to provide any evidence in his 
possession pertinent to the claim. 38 
C.F.R. § 3.159 (2007).

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record.

4.  The veteran's current VA treatment 
records should be associated with the 
claims file.

5.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, the 
entire claims file must be made available 
to a VA examiner.  Pertinent documents 
therein, including service medical records 
and VA records of treatment for wheezing, 
should be reviewed.  A complete history 
and physical should be conducted.



The examiner should assign all appropriate 
diagnoses for any wheezing, asthma, or 
other bronchial disorder.  Next, the 
examiner should offer an opinion as to 
whether it is "at least as likely as not" 
that any diagnosed asthma or bronchial 
disorder is related to the veteran's 
service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If the claims remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

